     Case 1:17-cv-06616-VSB Document 60 Filed 03/08/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK


AMBROCIO ROJAS, DAVID VALENCIA DE
GABRIEL, and CELESTINO SANCHEZ,
on behalf of themselves and FLSA Collective
Plaintiffs,

                          Plaintiffs,
                                                  Case No.: 1:17-cv-6616-VSB
      v.

VELKONEL RESTAURANT, INC. d/b/a CAFE
31 a/k/a SOUP SPOT, PAUL A VELLIOS, and
CONSTANTINO KELEPESIS,

                          Defendants.




   PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
                ENFORCE SETTLEMENT AGREEMENT




                       LEE LITIGATION GROUP, PLLC
                              C.K. Lee (CL 4086)
                             Anne Seelig (AS 3976)
                         148 W. 24th Street, Eighth Floor
                          New York, New York 10011
                           Telephone: (212) 661-1008
                              Fax: (212) 465-1181
      Case 1:17-cv-06616-VSB Document 60 Filed 03/08/21 Page 2 of 5




       Plaintiffs AMBROCIO ROJAS, DAVID VALENCIA DE GABRIEL, and

CELESTINO SANCHEZ (“Plaintiffs”) respectfully submit this memorandum of law in

support of their motion for judgment as a result of the failure of Defendants VELKONEL

RESTAURANT, INC. d/b/a CAFE 31 a/k/a SOUP SPOT, PAUL A VELLIOS, and

CONSTANTINO KELEPESIS (“Defendants”) to comply with the Court-approved

Settlement Agreement and Release (“Settlement Agreement,” Docket No. 56-1) entered

into between Plaintiffs and Defendants. On April 9, 2019, the Court granted approval of

the parties’ settlement for failure to pay proper wages and overtime. Defendants have

failed to comply with the Settlement Agreement and thus Plaintiffs request that the Court

(1) enter judgment against Defendants as permitted by the Settlement Agreement; (2)

order that payment be made in full for all monies due under the Settlement Agreement;

and (3) award Plaintiffs’ counsel’s attorneys’ fees incurred in the enforcement of the

Settlement Agreement.

       I.     FACTS

       By Order dated April 9, 2019 (Docket No. 58), the Court granted approval of the

settlement.

       Plaintiffs filed a Complaint on August 30, 2017, seeking unpaid wages under the

Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”).                   The

Complaint seeks to recover damages because Defendants allegedly (1) failed to pay

Plaintiffs the proper minimum wage under the FLSA and NYLL, (2) failed to pay

Plaintiffs the proper overtime compensation under the FLSA and NYLL, (3) failed to pay

Plaintiffs the proper spread-of-hours premiums under the NYLL, and (4) failed to satisfy

other requirements of the FLSA and NYLL. Defendants filed their answer on December




                                           2
      Case 1:17-cv-06616-VSB Document 60 Filed 03/08/21 Page 3 of 5




29, 2017 and the parties attended an initial conference on May 3, 2018. During a

mediation session on May 22, 2018, the parties reached a settlement in principle. During

the months thereafter, the parties continued negotiating the terms of the settlement, which

was memorialized in the Settlement Agreement.

       The Settlement Agreement required Defendants to remit payment of $81,000 by

March 31, 2020. Specifically, Defendants were required to remit eighteen (18) payments

of $4,500 each over eighteen (18) months, beginning October 31, 2018 and ending March

31, 2020. Defendants have failed to remit such payment and have failed to comply with

the terms of the settlement. To date, Defendants have only remitted $40,500 of the

$81,000 settlement amount. Defendants failed to make monthly payments since July 31,

2019. $40,500 is overdue.

       As stated in Section 2 of the Settlement Agreement, “if the payment is not timely

made, subject to a two-week grace period, the full balance of the Settlement Agreement

shall be due and payable immediately and Defendants shall also be penalized ten percent

(10%) for the unpaid balance, compounded monthly, and accruing from the date of the

default.” Defendants failed to make the monthly payment on July 31, 2019, and the two-

week grace period expired on August 14, 2019. As such, Defendants should be penalized

based on ten percent (10%) of the full balance owed ($40,500), compounded monthly,

accruing from August 14, 2019. As of March 2021, we calculate the interest on the

unpaid balance to be $6,916.92.

       II.     ARGUMENT

       A. The Settlement Agreement Should be Enforced




                                            3
       Case 1:17-cv-06616-VSB Document 60 Filed 03/08/21 Page 4 of 5




        There can be no dispute that the Parties entered into an enforceable Settlement

Agreement. Defendants have defaulted under the terms of the Settlement Agreement and

thus, judgment should be entered against all of them.

        B. Plaintiffs Should be Awarded Attorneys’ Fees Incurred in the
        Enforcement of the Agreement


        Plaintiffs seek attorneys’ fees in the amount of $2,150 for the four (4) hours

Plaintiffs’ counsel has spent working on the enforcement of the Settlement Agreement,

including corresponding with Defendants and researching and drafting this motion.

        Plaintiffs’ counsel seeks reimbursement for four (4) additional hours spent in

connection with the enforcement of the Settlement Agreement. This time includes Anne

Seelig’s one (1) hour reviewing payment history, corresponding with Defendants and

internal correspondence and one (1) hour revising this motion. Seelig Decl. ¶ 4. At an

hourly rate of $800, this amounts to $1,600. Also included is Paralegal Panning Cui’s

time of two (2) hours spent preparing this motion. At an hourly rate of $275, this amounts

to $550. Given that both the FLSA and NYLL are fee shifting statutes, it is appropriate

to award Plaintiff’s counsel’s fees for additional work spent on this matter. See 29

U.S.C. § 216(b); NYLL § 198(1-a)1.

        Plaintiffs’ counsel has been approved at the requested hourly rates of $800 and

$275 in other matters of similar or greater complexity. See Estrada v. Kingsbridge

Marketplace Corp. et al, 17 Civ. 09890 (Feb. 2020, S.D.N.Y.), Fteja v. Nusret New York

LLC et al., 19 Civ. 00429 (Jan. 2020, S.D.N.Y.), Alvarez v. Schnipper Restaurants LLC


1
  The NYLL also provides that “any judgment or court order awarding remedies under this section shall
provide that if any amounts remain unpaid upon the expiration of ninety days following the issuance of
judgment . . . the total amount of judgment shall automatically increase by fifteen percent.” NYLL §
198(4). Plaintiffs have included this provision in the proposed order.


                                                    4
     Case 1:17-cv-06616-VSB Document 60 Filed 03/08/21 Page 5 of 5




et al., 16 Civ. 05779 (May 2020, S.D.N.Y.), Chang v. Philips Bryant Park LLC. et al., 17

Civ. 08816 (Jun. 2020, S.D.N.Y.), however, noting, for the avoidance of doubt, that such

fees were based on a percentage of the fund method with a lodestar cross check.

       III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion should be granted and judgment

should be entered against Defendants for (1) $40,500, plus a late penalty of 10% in the

amount of $6,916.92 as of March 2021, in total of $47,416.92 pursuant to the Court-

approved Settlement Agreement; and (2) $2,150 in additional attorneys’ fees to Plaintiffs’

counsel for time spent to date including enforcing the Settlement Agreement.



Dated: March 8, 2021

                                            Respectfully submitted,

                                            LEE LITIGATION GROUP, PLLC

                                            By: /s/ Anne Seelig
                                            C.K. Lee (CL 4086)
                                            Anne Seelig (AS 3976)
                                            148 W. 24th Street, Eighth Floor
                                            New York, NY 10011
                                            Tel.: 212-661-1008
                                            Fax: 212-465-1181
                                            Attorneys for Plaintiffs




                                            5
